2 F.3d 1161
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.La Rhonda Cynthia CRAWFORD, a/k/a Carol Gail Smith,Defendant-Appellant.
No. 92-3375.
United States Court of Appeals, Tenth Circuit.
Aug. 6, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.*
ORDER AND JUDGMENT**
PAUL KELLY, JR., Circuit Judge.


1
Subsequent to the denial of her motion to suppress, Ms. Crawford entered an unconditional plea of guilty to possession with intent to distribute cocaine, 21 U.S.C. Secs. 841(a)(1), (b)(1)(A).  She now appeals the judgment, seeking to challenge the district court's denial of her motion to suppress statements made prior to receipt of Miranda warnings.  The conditional plea procedure established by Fed.R.Crim.P. 11(a)(2) allows a defendant to plead guilty while reserving the right to obtain appellate review of an adverse pretrial ruling such as a motion to suppress.


2
However, the procedure is dependent upon "the approval of the court and consent of the government."   Id.  Absent a jurisdictional claim, an unconditional plea of guilty waives subsequent review of most pretrial issues preceding a voluntary plea.  United States v. Broce, 488 U.S. 563, 569 (1989);  United States v. Cortez, 973 F.2d 764, 766-67 (9th Cir.1992).  The record contains not a hint of a conditional plea.  Thus, we may not review the denial of Ms. Crawford's motion to suppress.  United States v. Bell, 966 F.2d 914, 915-17 (5th Cir.1992);  United States v. Davis, 900 F.2d 1524, 1525-26 (10th Cir.), cert. denied, 111 S.Ct. 155 (1990).


3
AFFIRMED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a), 10th Cir.R. 34.1.9.  The cause therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3